By the Court,
Coleman, J.:
B. E. Kuhl, Ed. Beck, and Wm. M. McGraw were jointly charged with the crime of murder. On motion, separate trials were granted the defendants. Defendant *212Beck (appellant) was' convicted of murder in the first degree, and appeals.
Upon the trial defendant McGraw was called as a witness in behalf of the state, and testified relative to certain statements alleged to have been made to him by appellant. It is insisted that the court erred in overruling the objection of counsel for defendant to the testimony of the witness mentioned. For an understanding of the points urged, we quote from the brief of counsel for appellant:
“The testimony of McGraw consisted substantially of the following: First — The witness testified that appellant had secured from him a certain gun, which gun he later identified as being the one in evidence in the case. Second — That at the time of securing the gun appellant had told witness that he was going hunting with it. Third — That upon the following day appellant had told witness that he (appellant) and his partner, or rather ‘they,’ were going to hold up the mail stage, and had it all fixed with the stage driver; ‘that it was all cut and dried.’ Fourth — That appellant told witness to keep his mouth shut or he would kill him. Fifth — That later in the evening of the day of the crime, about 8 o’clock, witness was called out of a saloon by appellant, and told: ‘She’s all off; -the trick is turned. The stage is held up, and the driver’s head blown off.’ That in response to the question, ‘Who did that?’ appellant answered ‘Ben’ (Kuhl). That appellant had told witness that if he said a word he would kill him.”
1. The first point made by counsel for appellant is that the conspiracy had not been proven prima facie before the introduction of the evidence showing statements of appellant. As to this contention, we may say that if the conspiracy was thereafter shown by the evidence to have existed, it was not reversible error to admit evidence of the statements at the time it was received. State v. Ward, 19 Nev. 297, 10 Pac. 133.
2- The second contention urged' upon our consideration is that the declaration made by appellant, as testified to by McGraw, shows no act done in furtherance *213of a conspiracy or forming a part of the res geste. A reading of the outline of the evidence taken from the brief of counsel for appellant refutes this contention. It shows that appellant informed McGraw before the crime was committed' that he and Kuhl were planning to rob the stage; that thereafter the crime of robbery as planned was committed, and that in the commission thereof the stage driver was murdered. The unqualified statement that the crime had been committed, in view of the previous statement of the contemplated robbery, is sufficient to connect appellant with the crime.
3, 4. It’ is next contended that appellant’s statements to McGraw show nothing more than a knowledge that another was involved in a crime, and does not show an active participation-or an express or implied ratification. This contention is without merit. The evidence shows that appellant was a party to the conspiracy to rob 'the stage, that the stage was in fact robbed, and that in the perpetration of the robbery the driver was killed. It is a well-known rule of law that all persons who are involved in a conspiracy to rob are guilty of murder if murder is committed by one of the coconspirators in the perpetration of the crime of robbery. People v. Vasquez, 49 Cal. 560; People v. Lawrence, 148 Cal. 148, 76 Pac. 893, 68 L. R. A. 193, and note; Conrad v. State, 75 Ohio St. 52, 78 N. E. 957, 6 L. R. A. (N. S.) 1154, 8 Ann. Cas. 966, and note; People v. Friedman, 205, N. Y. 161, 98 N. E. 471; 45 L. R. A. (N. S.) 55, and note; Reagan v. People, 49 Colo. 316, 112 Pac. 786; Taylor v. State, 41 Tex. Cr. R. 564, 55 S. W. 961; Romero v. State, 101 Neb. 650, 164 N. W. 554, L. R. A. 1918b, 70, and note.
In State v. Mangana, 33 Nev. 519, 112 Pac. 693, alluding approvingly to State v. King, 24 Utah, 483, 68 Pac. 418, 91 Am. St. Rep. 808, it is said:
* * When two or more persons associate together to rob another, and he is killed by one of them, the act is that of each and all of the conspirators, and all are chargeable therewith. State v. Schmidt, 136 Mo. 652, 38 S. W. 719.”
*2145. It is next contended that that portion of the testimony of McGraw in relating the statement of Beck made after the culmination of the unlawful design does not relate to a subsisting interest in property fraudulently acquired pursuant to the conspiracy. This contention certainly verifies the force of the old saying that a dying man grabs at every straw. What does it matter whether it be an interest in property or not? The question is, Does the evidence tend to establish the conspiracy and murder and connect appellant with it? The evidence is competent for both of these purposes.
6. It is urged that the testimony of McGraw was further intended as proof of the guilt of the defendant Kuhl, and is a statement made when Kuhl was not present. If this be true, appellant was not prejudiced thereby, provided it also tended to connect appellant with the crime, which it clearly does.
7. It is claimed that the testimony of McGraw constitutes in effect a hearsay confession upon the part of Kuhl, and that, even though true, it does not establish the connection of Kuhl with the conspiracy, but only establishes his individual guilt, and is admissible only for that purpose. There is nothing in this contention. The statements testified to by McGraw were those made to him by appellant, and clearly connected appellant with the conspiracy and the perpetration of the crime, which was the purpose of the evidence.
The main contention of counsel for appellant can best be presented in the language of his brief, where it is said :
“But we contend that there can be no such thing, as an admission by one conspirator to another, but that the testimony of McGraw necessarily becomes direct because of the position he occupies in the case.”
We are unable to agree with counsel’s contention. It is a universal rule that a voluntary statement against interest in a civil suit or involving the maker in a crime is always admissible against the party making it, and the mere fact that it is made to a coconspirator does *215not rob it of its competency, nor is the coconspirator to whom it is made disqualified from testifying concerning it merely because he is a coconspirator. There is no analogy between the situation in this case and in one in which evidence is offered of a statement made by a conspirator to a third person after the accomplishment of the criminal purpose, involving a coconspirator.
No error appearing in the record, it is ordered that the judgment be, and it is hereby, affirmed.